This suit was instituted by L. W. Miller against Frank A. Judkins in trespass to try title, Ninety-First district.
Judgment was rendered January 13, 1922. The appeal bond was filed on February 7, 1922, more than 20 days after judgment and notice of appeal.
The term of said court may and did continue more than 8 weeks, and both parties are residents of the county in which the trial was had.
The appeal is, for that reason, dismissed. Vernon's Sayles' Statutes, art. 2084; Yount et al. v. Fagin (Tex. Civ. App.) 225 S.W. 591; Texas Seed F. Co. v. Chicago  S. Co. (Tex. Civ. App.) 178 S.W. 731.
Dismissed.